DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The non-final office action dated 1/9/2020 indicated an acknowledgment was made of a claim of foreign priority under 35 USC 119(a)-(d) or (f); however, this acknowledgment was made in error.  From the papers of record, it is clear that document identified as “Certified Copy of Foreign Priority Application” and filed 9/26/2017 is a copy of the US provisional application.  It is also noted that the Application Data Sheet dated 10/21/2020 also indicates that a claim for foreign priority has not been made.

Allowable Subject Matter
Claims 1-6, 8, 57 and 60-62 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 Claims 1-6, 8, 57, 60-62 are allowable because the prior art of record fails to teach or fairly suggest a bioreactor vessel in the claimed environment or scope of claim that includes a plastic or silicone disposable heater conduit wherein at least one segment of the conduit is confined within a duct-shaped heating element; the at least one segment contains one or more metallic structures; and the at least one segment is at least partially surrounded by two or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB